Citation Nr: 0011105
Decision Date: 04/27/00	Archive Date: 09/08/00

DOCKET NO. 96-42 044               DATE APR 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to an increased evaluation for chronic brain
syndrome associated with brain trauma and post traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for panhypopituitarism
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to October
1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1994 decision of the Department of Veterans
Affairs (VA) Regional Office in Los Angeles, California (RO) which
denied increased ratings for panhypopituitarism secondary to
traumatic necrosis, and chronic brain syndrome associated with
brain trauma and PTSD.

In November 1999, the veteran testified at a Travel Board hearing
before the undersigned member of the Board

A person who submits a claim for benefits under a law administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. See 38 U.S.C.A. 5107(a) (West 1991). The
United States Court of Appeals for Veterans Claims (Court) has held
that an allegation that a service-connected disability has become
more severe is sufficient to establish a well-grounded claim for an
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).
Accordingly, the Board finds that the veteran's claims for
increased ratings are "well-grounded" within the meaning of 38
U.S.C.A. 5107(a) (West 1991). Once a claimant has presented a well
grounded claim, the VA has a duty to assist the claimant in
developing facts that are pertinent to the claim. See 38 U.S.C.A.
5107(a) (West 1991).

During his February 1997 RO hearing the veteran and his spouse
testified that his weight fluctuated from 188 lbs. to 210 lbs. and
his normal weight was approximately 149 lbs. At the time of the
hearing his weight was 188 lbs. The

- 2 - 

veteran indicated that there were days when he felt more energy
than others and had short-term memory problems. In his November
1999 Travel Board hearing, the veteran and his spouse testified
that the veteran had trouble with his memory, concentration,
headaches, and fatigue. They testified about his memory and
concentration problems, fatigue depression, and headaches. They
insisted that the veteran had not been candid with the examiners at
his VA examinations.

In a VA examination dated January 1996 the veteran reported that he
thought he was fine. On cognitive testing, short test of mental
status score was 37/38. Only one point was lost on recall. The
remainder of the neurologic exam was normal with the exception that
the left pupil had irregular contour, and was less responsive to
light and accommodation, which the examiner indicated dated back to
the injury. The examiner noted that to the extent further
assessment was required, psychometric testing should be requested.
The addendum dated March 1996 indicated that the veteran was
scheduled for the psychometric testing, but did not show for his
appointment.

The veteran was scheduled in November and December 1998 for VA
examinations. The diagnoses indicated Axis I, that there was a
suggestion there may be mild personality change following his
accident. The examiner noted that this was not significant to the
point he was not able to work or socialize. He did have some
minimal, very intermittent PTSD symptoms and some negative thoughts
that bother him. These do not interfere with his work or social
functioning. He was able to handle these with little help from his
family. Axis III, history of cerebral basilar fracture with
cerebral contusion in March 1971; traumatic panhypopituitarism; low
back pain for which he took Motrin; possible eczema of right
forearm for which he took Ketoconazole. He also got replacement
Thyroxine and Hydrocortisone orally, Testosterone intramuscularly,
and DDAVP nasally. Axis IV, minimal to mild psychosocial stressors
in that he occasionally lost his temper and got upset and was
occasionally bothered by negative mood symptoms. Axis V, GAF 71 to
79 over last year, current 75. The veteran had intermittent mild
symptoms that were transient and expectable reactions to his
psychosocial stressors. Main symptoms were negative thoughts about
his pain and inability to do more because of his back problems and
discouraged about not finding another job. These caused normal and

3 -

slight transient impairment in social functioning and he was
functioning well occupationally. In an addendum to Axis I the
examiner noted that the veteran had minimal transient mild PTSD
symptoms and did not have PTSD as per DSM-4.

His disability has been classified as post traumatic encephalopathy
with symptoms of PTSD, and chronic brain syndrome associated with
brain trauma, under Diagnostic Code 8054-9304, and rated 30 percent
disabling since 1982. Diagnostic Code 9411, referable to PTSD, has
also been cited in evaluating the psychiatric impairment. In 1972
the disability was classified under code 8045 as cerebral
contusion, abnormal EEG, convulsions with history of skull
fracture, and right occipital scar, evaluated at 10 percent.

The panhypopituitarism is evaluated at 10 percent. The Board
observes that the evaluation to be assigned under Diagnostic Code
7909-7903 can overlap to a certain degree with the rating to be
assigned for the psychiatric impairment under the provisions set
forth under code 8045-9304 or 9411.

The Board emphasizes that the current ratings do not appear out of
line when one reviews the various medical examinations conducted
during the 1990s. For example, the degree of psychiatric
impairment, in view of the findings and the high GAF scores, would
suggest that the current 30 percent rating is fair and reasonable.
Furthermore, the 10 percent rating for panhypopituitarism is for
consideration too.

However, because the testimony of the veteran and his wife
presented such a different picture of the veteran than that shown
on the medical examinations, the Board believes additional
development would be helpful to include a neurological and a
psychiatric examination:

1. The RO should schedule the veteran for a psychiatric evaluation
in order to assess the nature and degree of severity of his
psychiatric impairment associated with his organic brain disease
due to trauma. The claims folder and a copy of this REMAND must be
made available to and reviewed by the examiner. If more than

4 -

one disorder is diagnosed, the examiner is requested to
distinguish, if possible, the symptomatology attributable to the
psychiatric impairment associated with his service connected brain
trauma from that due to other psychiatric disorder. If it is
impossible to make such a distinction, the examiner should so
state. The examiner should assign a GAF score reflecting his
service connected mental impairment. The veteran is advised that
failure to report for a scheduled VA examination may have adverse
consequences, including the possible denial of his claim. Connolly
v. Derwinski, 1 Vet. App. 566 (1991).

2. The veteran is to be given a special neurological examination to
determine the nature and extent of any other impairment that may be
present, including chronic headaches, that is due to the head
injury incurred in service. It is imperative that prior to the
examination the examiner review the claims folder, including the
special tests recently performed and the record dating back to
service.

3. Thereafter,,the RO should review the claims folder to ensure
that the requested development has been completed to the extent
possible. Then, the RO should readjudicate the issue of entitlement
to an increased evaluation for panhypopituitarism, chronic brain
syndrome associated with brain trauma and psychiatric impairment,
and also determine whether there is any other pathology that should
be rated separately under the provisions of Diagnostic Code 8045.
If the determination remains adverse to the veteran, the veteran
and his representative should be furnished a supplemental statement
of the case and given an

- 5 -

appropriate time in which to respond. The record should then be
returned to the Board for further appellate review, if otherwise in
order.

The Board intimates no opinion, either legal or factual, as to the
ultimate disposition of this appeal. The appellant has the right to
submit additional evidence and argument on the matter the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

BRUCE KANNEE 
Member, Board of Veterans' Appeals

6 -



